Title: To John Adams from Timothy Dwight, 10 May 1794
From: Dwight, Timothy
To: Adams, John



Sir,
Greenfield, May 10th 1794

I received your answer, & permission, with much pleasure; & should not have delayed this expression of it so long, but thro’ necessity.  An extensive, &, in many instances, fatal sickness has prevailed among my Parishioners, & together with no small share of the same calamity in my own family, has engrossed almost all my attention & duty.
The unmerited testimonies of esteem, contained in your letter, are such, sir, as, from any person of reputation, must excite very pleasing, perhaps vain feelings, in the mind of a poet; but, from you, They come with a weight wholly peculiar. I will endeavour, that they may become the means of exciting industrious exertions to render myself less undeserving, & will at least strive to merit good will, from the hands of men established in reputation.
The work, which I offer to the public, is intended to be of use to my country.  If it should have any effect, I flatter myself, it will be a favourable one, on the great interests of mankind. I am, perhaps, enthusiastically attached to the state of society in New England. To recommend this object, in its prominent features, to the World, especially to the people of New England themselves, is the purpose, at which I aim. Poetry seemed to me a manner of writing, in some degree fitted to catch the attention, & the heart.  As subjects of this nature have not commonly been treated, in poetry, I hoped, that this circumstance of novelty would contribute to make the impression more interesting.  A great proportion of readers, & among them many, who have a vote in our political affairs, are scarcely enough attached to examination, to go patiently through an accurate & continued argument.  Yet such readers may be advantageously addressed, & affected, by a book suited to their taste. Possibly, also, there are few persons, who do not feel a sentiment, scarcely in its nature disputable, more deeply, in a strong poetical exhibition of it, than they would feel a cooler prose argument.  With such views I have written; as rather aimed at publication; for I had originally no aim, but beyond my own amusement.
The threatening approach of war has, at times, almost made me repent proposing it to the public, for a subscription; but, as the horizon is clearing, the prospect is more favourable.
Should Congress break up, without doing the public any further harm, the arts of peace will have much reason to rejoice; & the friends of peace will generally feel themselves not a little indebted to those independent & honest men, in the American Legislature, who have saved us from war, anarchy, & depravation, & from becoming the Western Department of France.  May God bless and reward them!
With every wish for your prosperity in your public & private concerns allow me, sir, to subscribe myself with sentiments of the highest respect, your very obedient, and most humble servant,
Timothy Dwight